              Case 2:19-cr-00178-WBS Document 60 Filed 06/19/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-178-WBS
11
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                            FINDINGS AND ORDER
13
     JOSEVAN ARIAS                                        DATE: June 22, 2020
14                                                        TIME: 9:00 a.m.
                                  Defendant.              COURT: Hon. William B. Shubb
15

16
            By previous order, this matter was set for status on June 22, 2020. By this stipulation and
17
     proposed order, the parties respectfully request that the Court continue the status conference until
18
     August 24, 2020 at 9:00 a.m.. To the extent it is needed, this stipulation supplements the basis for
19
     exclusion of time under General Order 617, and all prior General Orders addressing public health
20
     concerns, and requests that the Court also exclude time between June 22, 2020, and August 24, 2020 at
21
     9:00 a.m., under Local Code T4, for the reasons set forth below.
22
            On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
23
     Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
24
     continue all criminal matters to a date after June 1. This and previous General Orders were entered to
25
     address public health concerns related to COVID-19.
26
            Although the General Orders address the district-wide health concern, the Supreme Court has
27
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
28
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00178-WBS Document 60 Filed 06/19/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00178-WBS Document 60 Filed 06/19/20 Page 3 of 4


 1 pretrial continuance must be “specifically limited in time”).

 2                                                    STIPULATION
 3          Plaintiff United States of America, by and through its counsel of record, and defendant, Josevan

 4 Arias, by and through his counsel of record, David Garland, hereby stipulate as follows:

 5          1.       By this stipulation, defendant now moves to continue the status conference to August 24,

 6 2020 at 9:00 a.m., and exclude time between June 22, 2020, and August 24, 2020 at 9:00 a.m., under

 7 Local Code T4. Defendant Elmer Rodriguez-Colio has not yet appeared in this matter.

 8          2.       The parties agree and stipulate, and request that the Court find the following:

 9                   a)     The government has represented that it has produced the discovery associated

10          with this case which includes FBI reports, photographs, surveillance footage, and laboratory

11          reports. All of this discovery has either been produced directly to counsel or made available for

12          inspection and copying.

13                   b)     Counsel for defendant will need time to review the evidence, discuss it with his

14          client, and pursue avenues of investigation, including potential resolution options.

15                   c)     Counsel for defendant believes that failure to grant the above-requested

16          continuance would deny him/her the reasonable time necessary for effective preparation, taking

17          into account the exercise of due diligence.

18                   d)     The government does not object to the continuance.

19                   e)     Based on the above-stated findings, the ends of justice served by continuing the

20          case as requested outweigh the interest of the public and the defendant in a trial within the

21          original date prescribed by the Speedy Trial Act.

22                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23          et seq., within which trial must commence, the time period of June 22, 2020 to August 24, 2020

24          at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

25          Code T4] because it results from a continuance granted by the Court at defendant’s request on

26          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

27          best interest of the public and the defendant in a speedy trial.

28          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00178-WBS Document 60 Filed 06/19/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4 Dated: June 17, 2020                                     MCGREGOR W. SCOTT
                                                            United States Attorney
 5
                                                            /s/ JAMES R. CONOLLY
 6                                                          JAMES R. CONOLLY
                                                            Assistant United States Attorney
 7
     Dated: June 17, 2020                                   /s/ DAVID GARLAND
 8                                                          DAVID GARLAND
                                                            Counsel for Defendant
 9                                                          JOSEVAN ARIAS
10                                         FINDINGS AND ORDER
11          IT IS SO FOUND AND ORDERED.
12 Dated: June 18, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
